Case Number: CACE-20-006113 Division: 04
Filing 496069395 PIAfel/80H/9090 41-580 FAKED ON FLSD Docket 05/08/2020 Page 1 of 7

IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
IN AND FOR BROWARD COUNTY, FLORIDA

CASE NO.:

 

CARLOS NAVAS,

Plaintiff,
vs.

MEDALLION HOTEL CORPORATION,

Defendant.

 

COMPLAINT
Plaintiff CARLOS NAVAS (“Plaintiff”) hereby sues MEDALLION HOTEL
CORPORATION (“Defendant” or “Medallion”) and alleges as follows:
Introduction
1, This is an action by Plaintiff against Defendant for unpaid overtime
wages under the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq. (“FLSA”).
Z. Plaintiff seeks damages, recovery of reasonable attorneys’ fees and
costs, and all other remedies allowable by law.

Jurisdiction and Venue

 

on This is an action by Plaintiff exceeding $30,000.00, exclusive of
attorneys’ fees and costs.
4. Defendant is a foreign profit corporation registered to transact

business in Florida.

1] Page
PERERA BARNHART ALEMAN
12401 Orange Drive - Suite 123 - Davie, FL 33330
300 Sevilla Avenue: Suite 206 - Miami, FL 33134
www.PBA-law.com : Phone (786) 485.5232

*** FTLED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 04/08/2020 11:58:05 AM.****
Case 0:20-cv-60924-WPD Document 1-1 Entered on FLSD Docket 05/08/2020 Page 2 of 7

5. Plaintiff was formerly employed by Defendant and performed work
for Defendant in Broward County, Florida.

6. Venue is proper in this Court because Defendant transacts business
in Broward County, employed Plaintiff in Broward County and the claims arose

within Broward County.

Parties and General Allegations
A. Defendant’s Business and Interstate Commerce.

7. Defendant owns, manages, and operates hotels throughout the
United States.

8. Upon information and belief, Defendant’s annual volume of sales or
business exceeded $500,000.00 during the relevant period.

9. At all relevant times, Defendant employed two or more employees,
including Plaintiff, that customarily, continually, and regularly handled goods
that i) were purchased from a person or entity outside the state of Florida and/or
ii) were purchased in Florida but had previously traveled through interstate
commerce.

10. Uponinformation and belief, Defendant obtained and solicited funds
from non-Florida sources, accepted funds from non-Florida sources, used
telephonic transmissions going over state lines to do its business, transmitted
funds outside the State of Florida, used electronic means to market and run their
business in a way that was not limited to Florida, and otherwise regularly
engaged in interstate commerce during the relevant period.
2|Page ‘

PERERA BARNHART ALEMAN
12401 Orange Drive « Suite 123 - Davie, FL 33330

300 Sevilla Avenue: Suite 206 - Miami, FL 33134
www.PBA-law.com : Phone (786) 485.5232
Case 0:20-cv-60924-WPD Document 1-1 Entered on FLSD Docket 05/08/2020 Page 3 of 7

11. Defendant, upon information and belief, accepts credit card
payments, wire transfers, and other forms of payments that are made or
processed outside the state of Florida.

12. Defendant is an employer engaged in interstate commerce and
subject to the FLSA.

B. Plaintiff's Employment with Defendant.

13. On or around February 22, 2019, Plaintiff was hired to work as a
“restaurant manager” for a restaurant in one of Defendant’s hotels.

14. Defendant compensated Plaintiff on a salary basis at a rate of
$65,000 per year.

15. Although Plaintiff was hired as a “restaurant manager,” the bulk of
his work consisted of non-managerial work, such as waiting tables, working in
the bar, cleaning the premises, and performing other non-managerial duties.

16. The reason being that the restaurant was regularly understaffed due
to Defendant’s unwillingness to allow hourly employees to work overtime.

17. During his employment with Defendant, Plaintiff regularly worked
well over forty (40) hours per week.

18. Plaintiff worked at least five (5) days a week: from 6:00 a.m. to 4:00
p.m. (when he was scheduled for an opening shift); from 2:00 p.m. to 1:00 a.m.
(when he was scheduled for a closing shift); and from 8:00 a.m. to 8:00-10:00

p.m. (when he was scheduled for a middle day shift).

3 | Page
PERERA BARNHART ALEMAN
12401 Orange Drive - Suite 123 - Davie, FL 33330
300 Sevilla Avenue: Suite 206 - Miami, FL 33134
www.PBA-law.com : Phone (786) 485.5232
Case 0:20-cv-60924-WPD Document 1-1 Entered on FLSD Docket 05/08/2020 Page 4 of 7

19. Plaintiffs hours were long because Plaintiff was regularly required
to spend numerous hours per shift performing the non-managerial work
described above.

20. At all relevant times, Plaintiff was an employee subject to the
provisions of the FLSA.

C. Defendant’s Illegal Payment Practices.

21. During his employment with Defendant, Plaintiff frequently worked
well over 40 hours a week.

22. By forcing Plaintiff to perform non-managerial duties as the bulk of
his work, Defendant could not pay Plaintiff a salary and was required to pay
Defendant at a time and a half rate for all hours worked over forty (40) hours per
week.

23. Throughout Plaintiffs employment, Defendant had knowledge of
Plaintiffs overtime hours worked, was aware that it was not properly
compensating Plaintiff, and purposefully failed to provide Plaintiff with complete
and adequate overtime pay in violation of the FLSA.

24. Defendants willfully and intentionally refused to pay Plaintiff in
accordance with the FLSA.

25. Plaintiff has retained the undersigned law firm as his legal counsel
in connection with this action, and is obligated to pay reasonable attorneys’ fee

and all costs incurred in connection therewith.

4|Page
PERERA BARNHART ALEMAN
12401 Orange Drive - Suite 123 - Davie, FL 33330
300 Sevilla Avenue: Suite 206 - Miami, FL 33134
www.PBA-law.com : Phone (786) 485.5232
Case 0:20-cv-60924-WPD Document 1-1 Entered on FLSD Docket 05/08/2020 Page 5 of 7

COUNT I

UNPAID OVERTIME WAGES BY DEFENDANT
IN VIOLATION OF THE FLSA

 

26. Plaintiff re-alleges and incorporates by reference the allegations in
paragraphs 1 through 25 above as if fully set forth herein.

27. Upon information and belief, Defendant’s annual volume of sales or
business exceeded $500,000 during each calendar year of the relevant period.

28. As part of its business, Defendant purchased goods that traveled
through interstate commerce.

29. These goods were customarily, continually, and regularly handled
by two or more employees, including Plaintiff.

30. Upon information and belief, Defendant obtained and solicited funds
from non-Florida sources, accepted funds from non-Florida sources, used
telephonic transmissions going over state lines to do its business, transmitted
funds outside the State of Florida, used electronic means to market and run its
business in a way that was not limited to Florida, and otherwise regularly
engaged in interstate commerce during the relevant period.

31. Defendant, upon information and belief, accepted credit card
payments, wire transfers, and other forms of payments made or processed
outside the state of Florida during the relevant.

32. Defendant is an employer engaged in interstate commerce and is

subject to the FLSA.

5 | Page
PERERA BARNHART ALEMAN
12401 Orange Drive - Suite 123 - Davie, FL 33330
300 Sevilla Avenue: Suite 206 - Miami, FL 33134
www.PBA-law.com : Phone (786) 485.5232
Case 0:20-cv-60924-WPD Document 1-1 Entered on FLSD Docket 05/08/2020 Page 6 of 7

33. During his employment with Defendant, Plaintiff worked overtime
hours for which Plaintiff was not compensated at a rate of time-and-a-half his
regularly rate of pay as required by the FLSA.

34. Plaintiff was paid on a salary basis for all hours worked, despite the
fact the bulk of his work was spent performing non-managerial duties.

35. Plaintiff is therefore owed unpaid overtime compensation pursuant
to the FLSA.

36. In addition, Defendant is liable for double the overtime amounts
owed as liquidated damages under the FLSA as a result of its intentional and
willful violations for up to the three-year statute of limitations afforded by the
FLSA.

WHEREFORE, Plaintiff respectfully requests that the Court:

a. Enter judgment for Plaintiff against Defendant under the FLSA;

b. Award Plaintiff actual damages for the unpaid overtime wages;

Cc. Award Plaintiff liquidated damages;

d. Award Plaintiff attorneys’ fees and costs;

e. Award Plaintiff all recoverable interest; and

f. Award any other relief this Honorable Court deems just and proper.
JURY TRIAL

Plaintiff hereby requests a trial by jury with respect to all claims so triable.

6| Page
PERERA BARNHART ALEMAN
12401 Orange Drive - Suite 123 - Davie, FL 33330
300 Sevilla Avenue: Suite 206 - Miami, FL 33134
www.PBA-law.com : Phone (786) 485.5232
Case 0:20-cv-60924-WPD Document 1-1 Entered on FLSD Docket 05/08/2020 Page 7 of 7

Dated: April 8, 2020

7 | Page

Respectfully submitted,

By: /s/ J. Freddy Perera
Bayardo E. Aleman, Esq.
Florida Bar No. 28791
bayardo@pba-law.com

J. Freddy Perera, Esq.
Florida Bar No. 93625
freddy@pba-law.com
Stepanka Hofmanova, Esq.
Florida Bar No. 1018839
stepanka(@pba-law.com

 

 

 

 

PERERA BARNHART ALEMAN

12401 Orange Drive, Ste 123
Davie, Florida 33330
Telephone: 786-485-5232
Counsel for Plaintiff

PERERA BARNHART ALEMAN
12401 Orange Drive « Suite 123 - Davie, FL 33330
300 Sevilla Avenue: Suite 206 - Miami, FL 33134
www.PBA-law.com : Phone (786) 485.5232
